Exhibit 10.7

AGILENT TECHNOLOGIES, INC.

1999 Stock Plan

Stock Award Agreement (“Award Agreement”)

Under

The Long-Term Performance Program

SECTION 1.              GRANT OF STOCK AWARD.  THIS STOCK AWARD AGREEMENT, DATED
AS OF THE DATE OF GRANT INDICATED IN YOUR ACCOUNT MAINTAINED BY THE COMPANY
PROVIDING ADMINISTRATIVE SERVICES IN CONNECTION WITH THE PLAN (AS DEFINED BELOW)
(THE “EXTERNAL ADMINISTRATOR”), IS ENTERED INTO BETWEEN AGILENT TECHNOLOGIES,
INC. (THE “COMPANY”), AND YOU AS AN INDIVIDUAL WHO HAS BEEN GRANTED RESTRICTED
STOCK UNITS (THE “AWARDEE”) PURSUANT TO THE AGILENT TECHNOLOGIES, INC. 1999
STOCK PLAN (THE “PLAN”).  THIS STOCK AWARD REPRESENTS THE RIGHT TO RECEIVE THE
NUMBER OF SHARES OF THE COMPANY’S $0.01 PAR VALUE VOTING COMMON STOCK INDICATED
IN THE AWARDEE’S EXTERNAL ADMINISTRATOR ACCOUNT SUBJECT TO THE FULFILLMENT OF
THE CONDITIONS SET FORTH BELOW AND PURSUANT TO AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THE PLAN, THE LONG-TERM PERFORMANCE PROGRAM (“LTPP”) AND
THE ADMINISTRATIVE RULES THEREUNDER.  CAPITALIZED TERMS USED AND NOT OTHERWISE
DEFINED HEREIN ARE USED WITH THE SAME MEANINGS AS IN THE PLAN.

Section 2.              Performance Period.  This Stock Award shall vest upon
the achievement of Objective Business Criteria (as set forth below) over a
period of three years from the date stated in Section 1 above.

Section 3.              Objective Business Criteria.  This Stock Award shall not
vest and no shares of Common Stock will be issued to the Awardee until the
Committee has certified in writing that the Objective Business Criteria set
forth under the LTPP have been achieved or exceeded.

Section 4.              Nontransferability of Stock Award.  This Stock Award
shall not be transferable by Awardee otherwise than by will or by the laws of
descent and distribution.  The terms of this Stock Award shall be binding on the
executors, administrators, heirs and successors of Awardee.

Section 5.              Termination of Employment or Service.

                (a)           An Awardee who, whether voluntarily or
involuntarily, terminates from the Company or otherwise ceases to be employed in
a participating position at any time during a Performance Period, shall not be
eligible to receive a payout except as set forth in this Section 5.  Except as
provided in this Section 5, in order to receive payment of the Stock Award upon
vesting, the Awardee must be listed on the payroll of the Company or an
Affiliate on the date when the Stock Award is paid out.  Except as the Committee
may otherwise determine, termination of Awardee’s employment or service for any
reason shall occur on the date such Awardee ceases to perform services for the
Company or any Affiliate without regard to whether such Awardee continues
thereafter to receive any compensatory payments therefrom or is paid salary
thereby in lieu of notice of termination or, with respect to a member of the
Board who is

1


--------------------------------------------------------------------------------


not also an employee of the Company or any Subsidiary, the date such Awardee is
no longer a member of the Board.

(b)           An Awardee who dies or terminates employment as a result of
becoming totally and permanently disabled during a Performance Period shall have
paid to his or her estate or designated beneficiaries or, in the case of
disability, either (i) him or her or (ii) his or her legally appointed guardian,
at the end of the Performance Period, a payout based on the full amount of the
specified percentage of the Target Award determined by the Committee under
Section 3 for the full Performance Period; except that, with respect to any
Performance Period in which such death or termination of employment occurs
during the first 12 months of the Performance Period, the payout for such
Performance Period shall equal an amount calculated by multiplying (a) the Award
determined under Section 3 for the full Performance Period times (b) a fraction,
the numerator of which is the number of days from the beginning of the
Performance Period to the date of such death or termination of employment, and
the denominator of which is the number of days in the 12-month period.  With
respect to the Performance Period that commenced November 1, 2003 only, the
amount of the payout will be paid within 180 days of the date of death or
termination and will be prorated on the basis of the percentage of time from the
commencement of the Performance Period to the date of death or termination over
the full Performance Period and will be based on the amount of the Target Award.

(c)           Unless otherwise required under local law, an Awardee who retires
(in accordance with the Company’s then current retirement policy) during a
Performance Period shall, at the end of the Performance Period, be entitled to
receive his or her Long-term Performance Program payout based on the full amount
of the specified percentage of the Target Award determined by the Committee
under Section 3 for the full Performance Period; except that, with respect to
any Performance Period in which such retirement occurs during the first 12
months of the Performance Period, the payout for such Performance Period shall
equal an amount calculated by multiplying (a) the amount determined  under
Section 3 for the full Performance Period times (b) a fraction, the numerator of
which is the number of days from the beginning of the Performance Period to the
date of such retirement, and the denominator of which is the number of days in
the 12-month period.  With respect to the Performance Period that commenced
November 1, 2003 only, the payout, if any, will be prorated on the basis of the
percentage of time from the commencement of the Performance Period to the date
of retirement over the full Performance Period.

(d)           An Awardee who is demoted from eligibility and accordingly ceases
to be employed in a participating position at any time during a Performance
Period shall, at the end of the Performance Period, be entitled to receive his
or her Long-term Performance Program payout based on the full amount of the
specified percentage of the Target Award determined by the Committee under
Section 3 for the full Performance Period; except that, with respect to any
Performance Period in which such demotion occurs during the first 12 months of
the Performance Period, the payout for such Performance Period shall equal an
amount calculated by multiplying (a) the amount determined  under Section 3 for
the full Performance Period times (b) a fraction, the numerator of which is the
number of days from the beginning of the Performance Period to the date of such
demotion, and the denominator of which is the number of days in the 12-month
period.  With respect to the Performance Periods that commenced November 1, 2003

2


--------------------------------------------------------------------------------


and November 1, 2004 only, the payout, if any, will be prorated on the basis of
the percentage of time from the commencement of the Performance Period to the
date of demotion over the full Performance Period.

(e)           An Awardee who terminates employment at any time during a
Performance Period under a Workforce Management Program of the Company or its
Subsidiary shall, at the end of the Performance Period, be entitled to receive
his or her Long-term Performance Program payout based on the full amount of the
specified percentage of the Target Award determined by the Committee under
Section 3 for the full Performance Period; except that, with respect to any
Performance Period in which such termination of employment occurs during the
first 12 months of the Performance Period, the payout for such Performance
Period shall equal an amount calculated by multiplying (a) the amount
determined  under Section 3 for the full Performance Period times (b) a
fraction, the numerator of which is the number of days from the beginning of the
Performance Period to the date of such termination of employment, and the
denominator of which is the number of days in the 12-month period.  With respect
to the Performance Periods that commenced November 1, 2003 and November 1, 2004
only, an Awardee who ceases to employed under a Workforce Management Program of
the Company or its Subsidiary at any time during a Performance Period, shall not
be eligible to receive a payout with respect to such Performance Periods.

(f)            In the event of a Change In Control of the Company (as defined in
Section 15(c) of the 1999 Stock Plan or any successor), an Awardee shall, at the
earlier of the end of the Performance Period or the termination date of the
Program, be guaranteed to receive a Long-term Performance Program payout that is
equivalent to the greater of the Target Award or the accrued amount of the
payout (i.e., the amount accrued as the expected liability for this Program by
the Company’s corporate finance department); except that, with respect to any
Performance Period in which such Change in Control occurs during the first 12
months of the Performance Period, the payout for such Performance Period shall
equal an amount calculated by multiplying (a) the amount determined  herein
times (b) a fraction, the numerator of which is the number of days from the
beginning of the Performance Period to the date of such Change in Control, and
the denominator of which is the number of days in the 12-month period.

Section 7.              Restrictions on Sale of Shares.  The Company shall not
be obligated to issue any shares of Common Stock pursuant to this Stock Award
unless the shares are at that time effectively registered or exempt from
registration under the U.S. Securities Act of 1933, as amended, and, as
applicable, local laws.

Section 8.              Responsibility for Taxes.  Regardless of any action the
Company or Awardee’s employer (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax or other tax-related withholding (the
“Tax-Related Items”), Awardee acknowledges that the ultimate liability for all
Tax-Related Items legally due by Awardee is and remains Awardee’s responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Stock Award, including the grant and vesting of the Stock
Award, the subsequent sale of shares of Common Stock acquired pursuant to the
Stock Award and the receipt of any dividends or other distributions, if any; and
(2) do not commit to structure the

3


--------------------------------------------------------------------------------


terms of the grant or any aspect of the Stock Award to reduce or eliminate
Awardee’s liability for Tax-Related Items.

Awardee authorizes the Company and/or the Employer to, in the sole discretion of
the Company and/or the Employer, withhold all applicable Tax-Related Items
legally payable by Awardee from Awardee’s wages or other cash compensation paid
to Awardee by the Company and/or the Employer, within legal limits, or from
proceeds of the sale of shares of Common Stock.  Alternatively, or in addition,
if permissible under local law, the Company may in its sole discretion (1) sell
or arrange for the sale of shares of Common Stock that Awardee acquires to meet
the withholding obligation for Tax-Related Items, and/or (2) withhold in shares
of Common Stock, provided that the Company only withholds the amount of shares
of Common Stock necessary to satisfy the minimum withholding amount.  Finally,
Awardee shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold as a result of
Awardee’s participation in the Plan or Awardee’s acquisition of shares of Common
Stock that cannot be satisfied by the means previously described.  The Company
may refuse to deliver the shares of Common Stock if Awardee fails to comply with
Awardee’s obligations in connection with the Tax-Related Items as described in
this section.

Section 9.              Adjustment.  The number of shares of Common Stock
subject to this Stock Award and the price per share, if any, of such shares may
be adjusted by the Company from time to time pursuant to the Plan.

Section 10.            Nature of the Award.  By accepting this Stock Award,
Awardee acknowledges that:

(1)           the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Award
Agreement;

(2)           the grant of the Stock Award is voluntary and occasional and does
not create any contractual or other right to receive future grants of Stock
Award, or benefits in lieu of Stock Awards, even if Stock Awards have been
granted repeatedly in the past;

(3)           all decisions with respect to future Stock Award grants, if any,
will be at the sole discretion of the Company;

(4)           participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Awardee’s employment relationship at any time;

(5)           participating in the Plan is voluntary;

(6)           the Stock Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of Awardee’s employment contract, if
any;

4


--------------------------------------------------------------------------------


(7)           the Stock Award is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services to the Company or the Employer;

(8)           in the event Awardee is not an employee of the Company, the Stock
Award will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the Stock Award will not be interpreted to
form an employment contract with the Employer or any subsidiary or affiliate of
the Company;

(9)           the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty;

(10)         if Awardee accepts the Stock Award and obtains shares of Common
Stock, the value of those shares of Common Stock acquired may increase or
decrease in value;

(11)         in consideration of the grant of the Stock Award, no claim or
entitlement to compensation or damages shall arise from termination of the Stock
Award or diminution in value of the Stock Award or shares of Common Stock
acquired under the Stock Award resulting from termination of Awardee’s
employment by the Company or the Employer and Awardee irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing this Award Agreement, Awardee shall be deemed
irrevocably to have waived Awardee’s entitlement to pursue such claim; and

(12)         the Awardee acknowledges that this Award Agreement is between the
Awardee and the Company, and that the Awardee’s local employer is not a party to
this Award Agreement.

Section 11.  Data Privacy.  The Awardee explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Awardee’s
personal data as described in this document by and among, as applicable, the
Company and Employer for the exclusive purpose of implementing, administering
and managing Awardee’s participation in the Plan.

Awardee hereby understands that the Company and the Employer hold certain
personal information about the Awardee, including, but not limited to, Awardee’s
name, home address and telephone number, date of birth, or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Stock Awards or any other entitlement to
shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Awardee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).  Awardee hereby understands that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Awardee’s country or elsewhere, and that the recipient’s

5


--------------------------------------------------------------------------------


country may have different data privacy laws and protections than Awardee’s
country.  Awardee hereby understands that Awardee may request a list with the
names and addresses of any potential recipients of the Data by contacting
Awardee’s local human resources representative.  Awardee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Awardee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom Awardee may
elect to deposit any Common Stock acquired upon vesting of the Stock Award. 
Awardee hereby understands that Data will be held only as long as is necessary
to implement, administer and manage the Awardee’s participation in the Plan. 
Awardee hereby understands that Awardee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing Awardee’s local human resources
representative.  Awardee hereby understands, however, that refusing or
withdrawing the Awardee’s consent may affect the Awardee’s ability to
participate in the Plan.  For more information on the consequences of Awardee’s
refusal to consent or withdrawal of consent, Awardee understands that he or she
may contact his or her human resources representative responsible for Awardee’s
country at the local or regional level.

Section 12.            No Rights Until Issuance.  Awardee shall have no rights
hereunder as a shareholder with respect to any shares subject to this Stock
Award until the date that shares of Common Stock are issued to the Awardee.  The
Committee in its sole discretion may substitute a cash payment in lieu of shares
of Common Stock, such cash payment to be equal to the Fair Market Value of the
Shares on the date that such Shares would have otherwise been issued under the
terms of the LTPP.

Section 13.            Governing Law.  This Award Agreement shall be governed by
and construed according to the laws of the State of Delaware without regard to
its principles of conflicts of laws as provided in the Plan.

Section 14.            Amendment.  This Stock Award may be amended as provided
in the Plan and the LTPP.

Section 15.            Language.  If the Awardee has received this or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.

Section 16.            Electronic Delivery.  the Company may, in its sole
discretion, decide to deliver any documents related to the Stock Award granted
under (and participation in) the Plan or future awards that may be granted under
the Plan by electronic means or to request the Awardee’s consent to participate
in the Plan by electronic means.  The Awardee hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

6


--------------------------------------------------------------------------------


Section 17.            Severability.  The provisions of this Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

Section 18.            Entire Agreement.  The Plan is incorporated herein by
reference.  The Plan, the LTPP and this Award Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Awardee with respect to the subject matter hereof, and may not be modified
adversely to the Awardee’s interest except by means of a writing signed by the
Company and the Awardee.

AGILENT TECHNOLOGIES, INC.

 

 

 

 

 

 

 

[Name]

 

[Title]

 

 

Accepted and agreed as to the foregoing:

 

AWARDEE

 

 

 

Name

 

 

 

Date

 

7


--------------------------------------------------------------------------------